DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.  Claims 1-4, 6, 8-13 and 15 are examined. 

Claim Objections
Claims 1 is objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the atomization lance upstream of the atomization nozzle the radial swirl generator” (ll. 10-11) is believed to be in error for – the atomization lance upstream of the atomization nozzle and the radial swirl generator –.
The recitation “the nozzle orifice is defined by the second segment of the hood” (l. 41) is believed to be in error for – the outlet opening is defined by the second segment of the hood –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 3121996, in view of Dobbeling 5934555, Striebel 439587, Boardman 2009/0044537, Zhang 2013/0097991, Griffiths 2018/0163637, and further in view of Prociw 2016/0377921.
Regarding Claim 1, Smith teaches a combustion chamber 6 of a gas turbine (inherent), for combusting a fuel in the presence of combustion air (air), the combustion chamber 6 being configured as a dual fuel combustion chamber (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  Combustion chamber 6 of Smith is visibly recognizable for a gas turbine engine), comprising:
a main swirl body [A] (A is made up of elements 23,27,28,29) (Annotated Fig. 3, below);
an atomization apparatus [C] having an atomization lance 12 that comprises an atomization nozzle [D], the atomization nozzle [D] comprising a nozzle orifice [F] (Annotated Fig. 3, below);
a prechamber [B] (Annotated Fig. 3, below); 
the combustion chamber 6 is configured such that:
in a gas fuel operating mode the combustion chamber 6 is supplied with a mixture of a gaseous fuel (gas) and the combustion air (air) via the main swirl body [A] and in a liquid fuel operating mode the combustion chamber 6 is supplied with liquid fuel (liquid fuel) via the atomization apparatus [C] and  supplied with the combustion air (air) via the main swirl body [A] (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Fig. 3),
the atomization nozzle [D] is arranged centrally with respect to a longitudinal center axis [E] of the combustion chamber 6, or arranged on a longitudinal center axis [E] of the prechamber [B] (Annotated Fig. 3, below).


    PNG
    media_image1.png
    513
    900
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach an atomization lance having an outer cylinder and an inner cylinder that is coaxially arranged with respect to the outer cylinder that comprises an atomization nozzle, the atomization nozzle comprising a swirl chamber and, downstream of the swirl chamber, a nozzle orifice; a radial swirl generator arranged in the inner cylinder of the atomization lance; and an axial swirl generator arranged in the inner cylinder of the atomization lance upstream of the atomization nozzle the radial swirl generator, and the swirl chamber is configured to be supplied with the liquid fuel via the radial swirl generator and the axial swirl generator, the atomization apparatus comprises multiple atomization nozzles that are arranged in a decentralized manner with respect to the longitudinal center axis of the combustion chamber, or arranged in a decentralized manner with respect to the longitudinal center axis of the prechamber, the decentralized multiple atomization nozzles are configured so as to be inactive during igniting and starting up, and to be switched on once a no-load rotational speed has been reached, both the central atomization lance and the decentralized multiple atomization nozzles are configured to, in the liquid fuel operating mode, be utilized throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber, with increasing load starting from the no load, the decentralized multiple atomization nozzles are configured to introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, with the increasing load starting from the no load, the central atomization lance is configured to introduce the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases, but without being deactivated even at the full load, the central atomization lance comprises a hood-like portion that has a first segment that extends axially from the outer cylinder of the atomization lance, a second segment that extends radially inward, and an arcuate segment between the first and second segments, the hood like portion defines a chamber arranged downstream of the nozzle orifice of the atomization nozzle of the central atomization lance and upstream of an outlet opening of the central atomization lance, the nozzle orifice is defined by the second segment of the hood, and a second radial swirl generator is arranged in the outer cylinder of the atomization lance upstream of the atomization nozzle that supplies the chamber with the combustion air, so as to bypass the main swirl body, the chamber is supplied with the liquid fuel from the swirl chamber via the nozzle orifice, and the second radial swirl generator supplies the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator.  

Dobbeling teaches
an atomization lance 30 having an outer cylinder 31 and an inner cylinder 35 that is coaxially arranged with respect to the outer cylinder 31 that comprises an atomization nozzle [p], the atomization nozzle [p] comprising a swirl chamber 39 and, downstream of the swirl chamber 39, a nozzle orifice 33; a radial swirl generator 38 arranged in the inner cylinder 35 of the atomization lance 30 (Annotated Fig. 4, below); 
and an axial swirl generator 40,41a arranged in the inner cylinder 35 of the atomization lance 30 upstream of the atomization nozzle [p] and the radial swirl generator 38, and the swirl chamber 39 is configured to be supplied with the liquid fuel 37, 37’ via the radial swirl generator 38 and the axial swirl generator 40,41a (Col. 5, ll. 35-55, Col. 6, ll. 18-41; Annotated Fig. 4, below).

    PNG
    media_image2.png
    445
    501
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 4 of Dobbeling (US 5934555)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization nozzle D of Smith, with Dobbeling’s atomization nozzle [p] comprising a swirl chamber 39 and, downstream of the swirl chamber 39, a nozzle orifice 33; a radial swirl generator 38; and an axial swirl generator 40,41a, and the swirl chamber 39 is configured to be supplied with the liquid fuel 37, 37’ via the radial swirl generator 38 and the axial swirl generator 40,41a, in order to obtain a stable combustion with low pollutant emissions (Dobbeling; Col. 2, ll. 45-48).
Smith in view of Dobbeling does not teach the atomization apparatus comprises multiple atomization nozzles that are arranged in a decentralized manner with respect to the longitudinal center axis of the combustion chamber, or arranged in a decentralized manner with respect to the longitudinal center axis of the prechamber, the decentralized multiple atomization nozzles are configured so as to be inactive during igniting and starting up, and to be switched on once a no-load rotational speed has been reached, both the central atomization lance and the decentralized multiple atomization nozzles are configured to, in the liquid fuel operating mode, be utilized throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber, with increasing load starting from the no load, the decentralized multiple atomization nozzles are configured to introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, with the increasing load starting from the no load, the central atomization lance is configured to introduce the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases, but without being deactivated even at the full load, the central atomization lance comprises a hood-like portion that has a first segment that extends axially from the outer cylinder of the atomization lance, a second segment that extends radially inward, and an arcuate segment between the first and second segments, the hood like portion defines a chamber arranged downstream of the nozzle orifice of the atomization nozzle of the central atomization lance and upstream of an outlet opening of the central atomization lance, the nozzle orifice is defined by the second segment of the hood, and a second radial swirl generator is arranged in the outer cylinder of the atomization lance upstream of the atomization nozzle that supplies the chamber with the combustion air, so as to bypass the main swirl body, the chamber is supplied with the liquid fuel from the swirl chamber via the nozzle orifice, and the second radial swirl generator supplies the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator.  
Striebel teaches
the central atomization lance 10 comprises a hood-like portion 30 that has a first segment [w] that extends axially from the outer cylinder 30 of the atomization lance 10, a second segment [v] that extends radially inward, and an arcuate segment [x] between the first and second segments [w, v, respectively] (Col. 1, ll. 38-50; Col. 2, l. 39-67; Annotated Fig. 1, below), 
the hood like portion 30 defines a chamber [z] arranged downstream of the nozzle orifice 16 of the atomization nozzle [y] ([y] comprised of elements 18, 14, 16, 24) of the central atomization lance 10 and upstream of an outlet opening [u] of the central atomization lance 30 (Col. 1, ll. 38-50; Col. 2, l. 39-67; Annotated Fig. 4, below), 
the nozzle orifice [u] (the nozzle orifice is interpreted as the outlet opening) is defined by the second segment [v] of the hood 30, and a second radial swirl generator 32 is arranged in the outer cylinder 30 of the atomization lance 10 upstream of the atomization nozzle [y] that supplies the chamber [z] with the combustion air (air) (Col. 1, ll. 38-50; Col. 2, l. 39-67; Annotated Fig. 4, below), 
the chamber [z] is supplied with the liquid fuel (fuel) from the swirl chamber 18 via the nozzle orifice 16, and the second radial swirl generator 32 supplies the chamber [z] with the combustion air (air) to stabilize (implicit) the spray cone (seen in Fig. 1) by the introduction of the combustion air (air) into the chamber [z] by the second radial swirl generator 32 (Col. 1, ll. 38-50; Col. 2, l. 39-67; Annotated Fig. 4, below).  

    PNG
    media_image3.png
    649
    802
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 1 of Striebel (US 439587)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the central atomization lance 30 of Smith in view of Dobbeling, with Striebel’s central atomization lance 10 comprises a hood-like portion 30 that has a first segment [w] that extends axially from the outer cylinder 30 of the atomization lance 10, a second segment [v] that extends radially inward, and an arcuate segment [x] between the first and second segments, the hood like portion 30 defines a chamber [z] arranged downstream of the nozzle orifice 16 of the atomization nozzle [y] and upstream of an outlet opening [u] of the central atomization lance 30, with the nozzle orifice [u] defined by the second segment [v] of the hood 30, and a second radial swirl generator 32 being arranged in the outer cylinder 30 of the atomization lance 10 upstream of the atomization nozzle [y] that supplies the chamber [z] with the combustion air (air) the chamber [z] is supplied with the liquid fuel (fuel) from the swirl chamber 18 via the nozzle orifice 16, and the second radial swirl generator 32 supplies the chamber [z] with the combustion air (air) to stabilize (implicit) the spray cone (seen in Fig. 1) by the introduction of the combustion air (air) into the chamber [z] by the second radial swirl generator 32, and the chamber [z] is supplied with the liquid fuel (fuel) from the swirl chamber 18 via the nozzle orifice 16, in order to “achieve a fast and complete mixing” (Striebel; Col. 1, ll. 38-40).
Smith in view of Dobbeling and Striebel does not teach the atomization apparatus comprises multiple atomization nozzles that are arranged in a decentralized manner with respect to the longitudinal center axis of the combustion chamber, or arranged in a decentralized manner with respect to the longitudinal center axis of the prechamber, the decentralized multiple atomization nozzles are configured so as to be inactive during igniting and starting up, and to be switched on once a no-load rotational speed has been reached, both the central atomization lance and the decentralized multiple atomization nozzles are configured to, in the liquid fuel operating mode, be utilized throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber, with increasing load starting from the no load, the decentralized multiple atomization nozzles are configured to introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, with the increasing load starting from the no load, the central atomization lance is configured to introduce the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases, but without being deactivated even at the full load; a second radial swirl generator is arranged in the outer cylinder of the atomization lance upstream of the atomization nozzle that supplies the chamber with the combustion air, so as to bypass the main swirl body, and the second radial swirl generator supplies is further configured to supply the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator.
Boardman teaches
atomization apparatus [N] comprises multiple atomization nozzles 10 that are arranged in a decentralized manner (seen in Fig. 2) with respect to a longitudinal center axis (axis) of the combustion chamber 100, or arranged in a decentralized manner with respect to the longitudinal center axis of the prechamber (seen in Fig. 4) ([0020]; Figs. 2 & 4; Annotated Fig. 4, below).

    PNG
    media_image4.png
    773
    965
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 4 of Boardman (US 2009/0044537)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization apparatus of Smith in view of Dobbeling and Striebel, with Boardman’s atomization apparatus [N] which comprises multiple atomization nozzles 10 that are arranged in a decentralized manner with respect to a longitudinal center axis (axis) of the combustion chamber 100, in order to efficiently, effectively atomize and disperse fuel without requiring additional, high-pressure atomizer air (Boardman; [0034], ll. 3-5) and provide a “simplified assembly and maintenance as well as reduced risk of internal fuel leakage” (Boardman; [0021], ll. 8-10).
Smith in view of Dobbeling, Striebel, and Boardman does not teach the decentralized multiple atomization nozzles are configured so as to be inactive during igniting and starting up, and to be switched on once a no-load rotational speed has been reached, both the central atomization lance and the decentralized multiple atomization nozzles are configured to, in the liquid fuel operating mode, be utilized throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber, with increasing load starting from the no load, the decentralized multiple atomization nozzles are configured to introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, with the increasing load starting from the no load, the central atomization lance is configured to introduce the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases, but without being deactivated even at the full load; a second radial swirl generator is arranged in the outer cylinder of the atomization lance upstream of the atomization nozzle that supplies the chamber with the combustion air, so as to bypass the main swirl body, and the second radial swirl generator supplies is further configured to supply the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator.
Zhang teaches
the decentralized -4-LEGAL\50470758\1multiple atomization nozzles 84 are configured so as to be inactive  during igniting and starting up (when first starting up), and to be switched on (be used together) once a no-load rotational speed has been reached ([0022], ll. 1-21; [0025], ll. 1-4, 31-36, and 41-45; Fig. 2.  Zhang teaches that pilot fuel path 52 to the pilot nozzles 98 is used by itself when first starting the combustor – in no load condition.  Zhang further teaches that after the combustor is started in no load, the fuel path 44 to the main nozzles 84, is used along with fuel flow path 52.  This reads on the claimed limitation.),
and both the central atomization lance 98 and the decentralized multiple atomization nozzles 84 
are configured to, in the liquid fuel operating mode, be utilized (be used together) throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber (combustion chamber) ([0022], ll. 1-21; [0025], ll. 1-4, 31-36, and 41-45; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization apparatus of Smith in view of Dobbeling, Striebel, and Boardman, with Zhang’s decentralized -4-LEGAL\50470758\1multiple atomization nozzles 84 that are configured so as to be inactive during igniting and starting up (when first starting up), and to be switched on (be used together) once a no-load rotational speed has been reached, and in the liquid fuel operating mode have both the central atomization lance 98 and the decentralized multiple atomization nozzles 84 be utilized (be used together) throughout an operating range between no load and full load to supply the liquid fuel to the combustion chamber (combustion chamber), in order to supply the correct fuel flow rate to the combustion chamber for combustion during start up and during normal operation (Zhang; [0022], ll. 15-21).
Smith in view of Dobbeling, Striebel, Boardman, and Zhang, as discussed so far, does not teach with increasing load starting from the no load, the decentralized multiple atomization nozzles are 
configured to introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, and with the increasing load starting from the no load, the central atomization lance is configured to introduce the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases, but without being deactivated even at the full load, a second radial swirl generator that supplies chamber with the combustion air, so as to bypass the main swirl body, and  the second radial swirl generator supplies the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator. 
However, Smith in view of Dobbeling, Striebel, Boardman, and Zhang comprises central atomization lance 12 of Smith, with an atomization nozzle [p] of Dobbeling, a hood-like portion 30 comprising a first segment [w] and a second segment [v] with a second radial swirl generator 32 being arranged in the outer cylinder 30 of the atomization lance 12 of Smith in view of Dobbeling, Striebel, Boardman, and Zhang; the hood like portion 30 defines a chamber [z] arranged downstream of nozzle orifice 33 of atomization nozzle 30 of Smith in view of Dobbeling, Striebel, Boardman, and Zhang, of the central atomization lance 12, and upstream of an outlet opening [u] of the central atomization lance 12 of Smith.  Chamber [z] is supplied with liquid fuel from swirl chamber 39 of Dobbeling, via nozzle orifice 33 and supplied with combustion air (air) by the second radial swirl generator 32 of Striebel, bypassing the main swirl body [A] of Smith. 
Furthermore, Smith in view of Dobbeling, Striebel, Boardman, and Zhang, comprises Smith’s dual fuel combustion chamber 6 that has a central lance 12 with Dobbeling’s atomization nozzle 30, Striebel’s hood-like portion 30 with a second radial swirl generator 32, and Boardman’s multiple decentralized atomization nozzles 10 in view of Zhang, that are configured to be inactive during igniting and starting up (when first starting up), and to be switched on (be used together) once a no-load rotational speed has been reached.  Therefore, Smith in view of Dobbeling, Striebel, Boardman, and Zhang, is increasing load starting from the no load, the decentralized multiple atomization nozzles introduce the liquid fuel into the combustion chamber in a continuously increasing quantity, and with the increasing load starting from the no load, the central atomization lance is introducing the liquid fuel into the combustion chamber initially at a constant level and then at a level that decreases; however, the prior art that has been applied so far teaches deactivation of the central lance at full load.
Smith in view of Dobbeling, Striebel, Boardman, and Zhang does not teach the central atomization lance is not deactivated even at the full load. 
Griffiths teaches that during high power conditions both the pilot and main stage nozzles are activated for supplying fuel ([0002].  High power condition is interpreted as full load.). 
Prociw teaches that it is desirable to keep pilot fuel circuit operating in order to prevent coking ([0006; 0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the decentralized multiple atomization nozzles 84 and the central atomization lance 12 of Smith in view of Dobbeling, Striebel, Boardman, and Zhang, and keep both the decentralized multiple atomization nozzles 84 and the central atomization lance 12 activated to supply fuel, as taught by Griffiths, and at the full load, decrease the level of fuel flowing through the central atomization lance 12, and keep the central atomization lance 12 operating without deactivating it at the full load, as taught by Prociw, in order to prevent coking (Prociw; [0006 and 0008]). 
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as discussed so far, does not teach the second radial swirl generator supplies the chamber with the combustion air at full load so as to stabilize the spray cone by the introduction of the combustion air into the chamber by the second radial swirl generator.
However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw comprises central atomization lance 12 of Smith that receives air through element 14 (seen in Fig. A) which bypasses Smith’s main swirl body [A].  Smith’s central atomization lance 12 includes Dobbeling’s atomization nozzle [p] comprising a swirl chamber 39, a nozzle orifice 33; a radial swirl generator 38; and an axial swirl generator 40,41a, and Striebel’s hood-like portion 30 comprising a first segment [w] and a second segment [v] with a second radial swirl generator 32 being arranged in the outer cylinder 30 of the atomization lance 12 of Smith in view of Dobbeling, Striebel, Boardman, and Zhang; the hood like portion 30 defining chamber [z] arranged downstream of nozzle orifice 33 of atomization nozzle 30 of Smith in view of Dobbeling, Striebel, Boardman, and Zhang, of the central atomization lance 12, and upstream of an outlet opening [u] of the central atomization lance 12 of Smith.  
The apparatus in a liquid fuel operating mode, supplies Smith’s combustion chamber 6 with liquid fuel (liquid fuel) via the atomization apparatus [C]. Since the pilot and main stage nozzles are activated to supply fuel during high power conditions (full load) and the pilot fuel is being used at the end near full load in order to prevent cocking, as taught by Griffiths and Prociw, then at full load, the bypassed combustion air (air routed through element 14 of Smith) supplies combustion air (air) through second radial swirl generator 32 of Striebel into chamber [z] and then out through the outlet opening [u] into Smith’s combustion chamber 6, bypassing the main swirl body [A].  
Regarding Claim 2, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as discussed so far, does not teach radial swirl generator is supplied with the liquid fuel via a first fuel line and the axial swirl generator is supplied with the liquid fuel via a second fuel line.





















Dobbeling further teaches
radial swirl generator 38 is supplied with the liquid fuel (oil) via a first fuel line 44 and the axial swirl generator 40,41a is supplied with the liquid fuel (oil) via a second fuel line 45 (Col. 6, ll. 18-41; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization nozzle 30 of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, with Dobbeling’s radial swirl generator 38 that is supplied with the liquid fuel (oil) via a first fuel line 44 and the axial swirl generator 40,41a that is supplied with the liquid fuel (oil) via a second fuel line 45, in order provide one control valve per stage (only two valves 46,47) to control the two atomizer stages (Dobbeling; Col. 6, ll. 38-41).
Regarding Claim 3, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw teaches the invention as claimed and as discussed above for claim 2.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as discussed so far, does not teach the first fuel line has a first fuel valve and a second fuel line has second fuel valve.
Dobbeling further teaches
first fuel line 44 has a first fuel valve 46 and a second fuel line 45 has second fuel valve 47 (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first fuel line 44 and the second fuel line 45 of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, and include a first fuel valve 46 on the first line 44 and a second fuel valve 47 on a second fuel line 45, as taught by Dobbeling, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 12, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw teaches the invention as claimed and discussed above in claim 1, and Smith further teaches
a gas turbine (inherent), comprising: the combustion chamber 6 according to claim 1 (see rejection of claim 1 above),
and a turbine (inherent) configured to expand an exhaust gas produced during a combustion in the combustion chamber 6 (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber 6 of Smith is inherently for a gas turbine engine which implicitly comprises a turbine that is configured to expand the exhaust gas produced by the combustion chamber 6.).  
Regarding Claim 13, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw teaches a method for operating the gas turbine (gas turbine engine) according to claim 12 (see rejection of claim 1 above), and Smith further teaches
supplying, in the gas fuel operating mode, to the combustion chamber 6 a mixture of the gaseous fuel (gas) and the combustion air (air) via the main swirl body [A], and supplying to the combustion chamber 6, in the liquid fuel operating mode: the liquid fuel (liquid fuel) to the combustion chamber 6 via the atomization apparatus [C], and the liquid fuel (liquid fuel) and the combustion air (air) via the main swirl body A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Fig. 3).
While Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings. In this case, the claimed apparatus is a fuel injector, and in its normal and usual operation it necessarily performs the method claimed by injecting fuel.

Claims 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, and further in view of Chen 2016/0033135.
Regarding Claim 4, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, teaches the invention as claimed and as discussed above for claim 3.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as discussed so far, does not teach the atomization nozzle of the central atomization lance provides an atomization cone with a spray angle () of greater than 60° and smaller than 100° in a case in which the first fuel valve is open, the second fuel valve is closed and the liquid fuel is supplied to the swirl chamber exclusively via the radial swirl generator, and the atomization nozzle provides an atomization cone  with a spray angle () of greater than 40° and smaller than 60° in a case in which the first and second fuel valve are both open and the liquid fuel is supplied to the swirl chamber via the axial and radial swirl generators.
Dobbeling further teaches that the first fuel valve 46 of the first fuel line 44 and the second fuel valve 47 of the second fuel line 45 can both be open and the liquid fuel (oil) is supplied to the swirl chamber 39 via the axial 40,41a and radial 38 swirl generators; and that it is possible for one of two fuel valves 46, 47 to be completely closed (Col. 6, ll. 17-52; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first fuel line 44 and the second fuel line 45 of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, and include a first fuel valve 46 on the first line 44 and a second fuel valve 47 on the second fuel line 45, as taught by Dobbeling, which allow either both fuel valves 46, 47 or one of the valves to be open, for the same reason as discussed in rejection of claim 2 above.
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as discussed so far, does not teach the atomization nozzle of the central atomization lance provides an atomization cone with a spray angle () of greater than 60° and smaller than 100° in a case in which the first fuel valve is open, the second fuel valve is closed and the liquid fuel is supplied to the swirl chamber exclusively via the radial swirl generator, and the atomization nozzle provides an atomization cone with a spray angle () of greater than 40° and smaller than 60° in a case in which the first and second fuel valve are both open and the liquid fuel is supplied to the swirl chamber via the axial and radial swirl generators.
Chen teaches that the design of the nozzle 50 is selected such that the spray angle 60 results in the minimal number of the liquid fuel droplets hitting the hot inner wall surfaces of chamber wall in the pre-mixing chamber is minimized ([0055-56]; Fig. 8).  Therefore, the nozzle’s design affects the spray angle of the liquid fuel, as it is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization nozzle of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw and incorporate Chen’s teachings, in order to minimize the amount of fuel droplets hitting the inner wall surfaces of the chamber (Chen; [0056]). 
Therefore, the prior art recognizes the design of the atomization nozzle to be a result effective variable that affects the spray angle of the liquid fuel and the amount of fuel liquid droplets hitting the inner wall surfaces of the pre-mixing chamber, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the atomization nozzle of the central atomization lance provides an atomization cone with a spray angle () of greater than 60° and smaller than 100° in a case in which the first fuel valve is open, the second fuel valve is closed and the liquid fuel is supplied to the swirl chamber exclusively via the radial swirl generator, and the atomization nozzle provides an atomization cone with a spray angle () of greater than 40° and smaller than 60° in a case in which the first and second fuel valve are both open and the liquid fuel is supplied to the swirl chamber via the axial and radial swirl generators” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 6, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen teaches the invention as claimed and as discussed above for claim 4.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, as discussed so far, does not teach combustion air that can be supplied to the combustion chamber while bypassing the main swirl body via the chamber between the nozzle orifice and the atomization nozzle and the hood-like portion is between 1 % and 10 % of the combustion air that can be supplied to the combustion chamber via the main swirl body. 
The amount of combustion air that can be supplied to the combustion chamber while bypassing the main swirl body via the chamber between the nozzle orifice and the atomization nozzle and the hood-like portion is an intended use and a subsequent desired result of the combustion chamber and its operation.  
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion air is supplied to the combustion chamber 6 while bypassing the swirl body [A] of Smith; and comprises Striebel’s hood-like portion 30 which has a second radial swirl generator 32 arranged in the outer cylinder 30.  The second radial swirl generator 32 is arranged inside the radial gap at the location where the bypass passage 14 opens up into the radial gap (seen below in annotated Fig. 3 of Smith).  Striebel’s hood-like portion 30 is arranged at the downstream of nozzle orifice 33 of atomization nozzle 30 of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen.


















































Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, is capable of supplying combustion air to the combustion chamber via the chamber between the nozzle orifice and the atomization nozzle and the hood-like portion that is “between 1 % and 10 % of the combustion air that can be supplied to the combustion chamber via the main swirl body” because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 II. Therefore, the amount of combustion air supplied through chamber between the nozzle orifice and the atomization nozzle and the hood-like portion is considered to be an obvious extension of prior art teachings.

    PNG
    media_image5.png
    451
    1003
    media_image5.png
    Greyscale

Figure E:  Annotated Fig. 3 of Smith (US 3121996)

Regarding Claim 8, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen teaches the invention as claimed and as discussed above for claim 6.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, as discussed so far, does not teach decentralized multiple atomization nozzles that are positioned on a circular path or pitch circle path extending about the longitudinal center axis of the combustion chamber or about the longitudinal center axis of the prechamber.
Boardman further teaches
decentralized multiple atomization nozzles 10 are positioned on a circular path or pitch circle path (seen in Fig. 2) extending about the longitudinal center axis (axis) of the combustion chamber 100 or about the longitudinal center axis of the prechamber (seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization apparatus of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen with Boardman’s decentralized multiple atomization nozzles 10 that are positioned on a circular path or pitch circle path (seen in Fig. 2) extending about the longitudinal center axis (axis) of the combustion chamber 100 or about the longitudinal center axis of the prechamber, in order to provide a quicker homogenous missing within the premixer (Boardman; [0028], ll. 3-5).
Regarding Claim 9, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, teaches the invention as claimed and as discussed above for claim 8.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, as discussed so far, does not teach a center point of the circular path or pitch circle path, on which the decentralized multiple atomization nozzles are positioned, is positioned on the longitudinal center axis of the combustion chamber or on the longitudinal center axis of the prechamber, and a radius of the circular path or pitch circle path, on which the decentralized multiple atomization nozzles  are positioned, is between 0.4 times and 1.1 times an inner radius of the main swirl body.
Boardman further teaches
a center point of the circular path or pitch circle path (seen in Fig. 2), on which the decentralized multiple atomization nozzles 10 are positioned, is positioned on the longitudinal center axis (axis) of the combustion chamber 100 or on the longitudinal center axis of the prechamber (seen in Fig. 4), and a radius of the circular path or pitch circle path (seen in Fig. 2), on which the decentralized multiple atomization nozzles 10 are positioned, is between the center point and an inner radius of the main swirl body 6 (Fig. 4).
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen does not teach that a radius of the circular path or pitch circle path, on which the decentralized multiple atomization nozzles are positioned, is between 0.4 times and 1.1 times an inner radius of the main swirl body.  However, the description of the article pictured, in this the applied PGPubs, can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, in this case the range of the nozzles positioning relative to the radius of the main swirl body, In re Wright, 569 F.2d 1124,1 93 USPQ 332 (CCPA1977). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization apparatus of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, with Boardman’s center point of the circular path or pitch circle path (seen in Fig. 2), on which the decentralized multiple atomization nozzles 10 are positioned, is (i.e., the circular path) positioned on the longitudinal center axis (axis) of the combustion chamber 100 or on the longitudinal center axis of the prechamber (seen in Fig. 4), and a radius of the circular path or pitch circle path (seen in Fig. 2), on which the decentralized multiple atomization nozzles 10 are positioned, is between 0.4 times and 1.1 times an inner radius of the main swirl body 6, for the same reason as discussed in rejection of claim 8 above.
Regarding Claim 10, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, teaches the invention as claimed and as discussed above for claim 9.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, as discussed so far, does not teach decentralized multiple atomization nozzles each provide an atomization cone with a spray angle () of greater than 25° and smaller than 90°.
Chen further teaches that the design of the nozzle 50 is selected such that the spray angle 60 results in the minimal number of the liquid fuel droplets hitting the hot inner wall surfaces of chamber wall in the pre-mixing chamber is minimized ([0055-56]; Fig. 8).  Therefore, the nozzle’s design affects the spray angle of the liquid fuel, as it is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the decentralized atomization nozzles 10 of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, and incorporate Chen’s teachings, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes the design of the decentralized atomization nozzles to be a result effective variable that affects the spray angle of the liquid fuel and the amount of fuel liquid droplets hitting the inner wall surfaces of the pre-mixing chamber, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “decentralized multiple atomization nozzles each provide an atomization cone with a spray angle () of greater than 25° and smaller than 90°” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 11, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, teaches the invention as claimed and as discussed above for claim 10.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen, as discussed so far, does not teach decentralized multiple atomization nozzles are configured as self-exciting nozzles providing an oscillating fluid jet.
The recitation “decentralized multiple atomization nozzles are configured as self-exciting nozzles providing an oscillating fluid jet” is directed to an intended use of the decentralized atomization nozzles. However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim. 
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Chen comprises decentralized multiple atomization nozzles 10 of Boardman that are capable of being self-exciting nozzles and providing an oscillating fluid jet.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, as applied to claim 13, and further in view of Pelletier 2007/0075158.
Regarding Claim 15, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, teaches the method as claimed and as discussed above for claim 13.  However, Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, does not teach for igniting the gas turbine in the liquid fuel operating mode the swirl chamber of the central atomization lance is supplied with the liquid fuel exclusively via the radial swirl generator and after the igniting of the gas turbine the swirl chamber of the central atomization lance is additionally supplied with the liquid fuel via the axial swirl generator. 
Pelletier teaches 
for igniting (start-up) the gas turbine 80, liquid fuel (fuel) is supplied to the central atomization lance 10 via the first fuel line 12, 14 and after the igniting (high power conditions) of the gas turbine 80, the central atomization lance 10 is additionally supplied with the liquid fuel (fuel) via the second fuel line 13, 15 ([0003, 0008, 0031-32, 0056]; Figs. 1B and 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization apparatus of Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, and Prociw, with Pelletier’s central atomization lance 10 for igniting (start-up) the gas turbine 80, liquid fuel (fuel) is supplied to the central atomization lance 10 via the first fuel line 12,14, and after the igniting (high power conditions) of the gas turbine 80, the central atomization lance 10 is additionally supplied with the liquid fuel (fuel) via the second fuel line 13,15, in order to provide capability of delivering different amount of fuel  during different load conditions (Pelletier; [0003], ll. 8-12).
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Pelletier does not teach for igniting the gas turbine in the liquid fuel operating mode the swirl chamber of the central atomization lance is supplied with the liquid fuel exclusively via the radial swirl generator and after the igniting of the gas turbine the swirl chamber of the central atomization lance is additionally supplied with the liquid fuel via the axial swirl generator.
Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Pelletier comprises the central atomization nozzle [p] with a swirl chamber 39 and, downstream of the swirl chamber 39, a nozzle orifice 33; a radial swirl generator 38; and an axial swirl generator 40,41a, and the swirl chamber 39 are supplied with the liquid fuel 37, 37’ via the radial swirl generator 38 and the axial swirl generator 40,41a, as taught by Dobbeling, for igniting (start-up) the gas turbine, as taught by Pelletier, in the liquid fuel operating mode, as taught by Smith, the swirl chamber 39 of the central atomization lance [p] is supplied with the liquid fuel (oil) exclusively via the radial swirl generator 38, as taught by Dobbeling, and after the igniting (high power conditions)of the gas turbine, as taught by Pelletier, the swirl chamber 39 of the central atomization lance [p] is additionally supplied with the liquid fuel (oil) via the axial swirl generator 40,41a, as taught by Dobbeling.
While Smith in view of Dobbeling, Striebel, Boardman, Zhang, Griffiths, Prociw, and Pelletier teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Response to Argument





















Applicant's arguments, filed on 11/07/2022, with respect to 35 U.S.C. 103 rejections of claims 1-4, 6, 8-13 and 15 have been considered, but are moot because they do not apply to new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741